On the 9th day of March, 2001, the petitioner, J. Kevin Lund, was disciplined by suspension from the practice of law in Kansas for 1 year, to be effective from March 9, 2001, ordered to pay the costs, and at the end of the 1-year suspension or any time thereafter comply with Supreme Court Rule 219 (2003 Kan. Ct. R. Annot. 296). In re Lund, 270 Kan. 865, 19 P. 3d 110 (2001).
On the 6th day of June, 2002, Mr. Lund filed a petition with this court for reinstatement to the practice of law in Kansas. The petition was referred to the Disciplinary Administrator for consideration by the Kansas Roard for Discipline of Attorneys, pursuant to Supreme Court Rule 219 (2003 Kan. Ct. R. Annot. 296). On August 19, 2003, a hearing was held before a panel of the disciplinary board in the office of the Disciplinary Administrator, Topeka, Kansas.
On October 2, 2003, the panel filed its report setting out the circumstances leading to Mr. Lund’s suspension, a summary of the evidence presented, and the panel’s findings and recommendations. The panel concluded that Mr. Lund has fully complied with the orders of the Kansas Supreme Court. The panel unanimously recommended that Mr. Lund’s petition for reinstatement to the practice of law in Kansas be granted. The panel further recommended that Mr. Lund’s reinstatement be conditioned on random testing for substance abuse. At the time of the disciplinary hearing, Mr. Lund had been receiving treatment for substance abuse and was a recovering substance abuser. Neither that fact, nor his prior substance abuse, was before the disciplinary panel and subsequently not before this court. For that reason, such testing will not be made a condition of Mr. Lund’s reinstatement. Since the panel report recommends reinstatement, no response is required by pe*755titioner, and, pursuant to Supreme Court Rule 219(d), the matter is deemed submitted for consideration by this court.
Effective this 2nd day of December, 2003.
The court, after carefully considering the record, accepts the findings and recommendations of the panel that petitioner be reinstated to the practice of law in Kansas.
It Is Therefore Ordered that J. Kevin Lund be reinstated to the practice of law in the state of Kansas conditioned upon his successful completion of delinquent continuing legal education credits and payment of fees owed. Upon the report to the Clerk of the Appellate Courts that petitioner has competed the required remaining hours of continuing legal education and paid appropriate fees, the Clerk is directed to enter petitioner’s name upon the roster of attorneys engaged in the practice of law in Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports.